Citation Nr: 0217766	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  94-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1965 to December 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In November 1966 and again in December 1999, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and 
is ready for further review.  

Although the RO determined that new and material evidence 
had been submitted to warrant reopening the veteran's 
claim for service connection for a back disorder, the 
Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's 
actions.  The Board must address the question of new and 
material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether 
by the Board or the RO).  Only where the Board concludes 
that new and material evidence has been received does it 
have jurisdiction to consider the merits of the claim.  
Hickson v. West, 11 Vet. App. 374, 377 (1998); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  In April 1974, the RO denied service connection for a 
back disability, and so informed the veteran in May 1974.  
The veteran did not timely disagree with the 
determination, and it became final.  

3.  In September 1988, the RO found that no new and 
material evidence had been received after the veteran 
attempted to reopen his claim.  The veteran was informed 
of that decision in October 1988, and he did not timely 
appeal.  That decision became final.  

4.  In November 1993, the veteran requested that his claim 
be reopened.  

5.  Evidence submitted since the September 1988 decision 
bears directly and substantially upon the subject matter 
now under consideration, and, when considered alone or 
together with all of the evidence, both old and new, is so 
significant that it must be considered to fairly decide 
the issue.  

6.  The veteran's back disability is not related to his 
military service.  


CONCLUSIONS OF LAW

1.  The September 1988 rating action, which denied the 
appellant's request to reopen his claim for service 
connection for a back disability, is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002).

2. The evidence received since the September 1988 rating 
action is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (a) (2002).  

3.  A back disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5103A (West Supp. 2002); 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information 
and lay and medical evidence of record in a case before 
the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  

The Board has considered the effect of this new 
legislation as it pertains to the appellant's claim and 
finds that no further development is necessary as to this 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Specifically, the Board notes that the veteran has been 
informed via letters, a statement of the case and 
subsequent supplemental statements of the case of the 
evidence necessary to substantiate his claim.  The RO has 
secured medical records from private examiners and from 
Social Security Administration.  The veteran has been 
examined in conjunction with the claim.  In January 2000, 
the RO contacted the veteran and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  In 
addition, in the July 2002 supplemental statement of the 
case, the RO explained the new law for the veteran.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to 
notify the veteran have been fulfilled, and there is no 
indication that there are additional documents that have 
not been obtained and would be pertinent to the present 
claim.  The appellant and his accredited representative 
have been accorded the opportunity to present evidence and 
argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order 
to comply with VA's duty to assist.


New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they first become manifest to a compensable 
degree within one year after separation from active duty. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In an April 1974 rating action, the RO denied service 
connection for a back disability.  The veteran was 
informed of this decision in May 1974, and he did not 
timely appeal.  He attempted to reopen his claim in May 
1988.  In September 1988, the RO found that no new and 
material evidence had been received to reopen that claim.  
He was informed of that determination in October 1988, and 
he did not timely appeal.  38 U.S.C.A. §§ 7105(a), (b)(1) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.302(a)(2002).  Therefore, the September 1998 rating 
decision became final when the appellant did not file an 
NOD within one year of the date he was notified of that 
unfavorable determination.  38 U.S.C.A. § 7105(c)(West 
1991 & Supp. 2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review 
the former disposition of the claim." Therefore, once a RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot 
be reopened or adjudicated by the VA. 38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.   38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim 
as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) 
(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, 
such evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis 
for the last final disallowance of the claim.

In April 1974, the RO found that service connection was 
not warranted since there was no showing in the service 
medical records of treatment for a back complaint. The 
September 1988 determination noted that the veteran had 
not submitted new and material evidence.  The RO 
considered VA outpatient treatment records and examination 
reports which showed complaints of back pain, but no 
diagnosed abnormality was shown.  As noted above, this 
determination is now final. 

Pertinent evidence submitted subsequent to the September 
1988 decision includes VA examination reports, Social 
Security Administration reports, hearing testimony, and 
private medical records, including an opinion by a private 
examiner dated in April 1996, that the veteran had a low 
back disability that could be totally attributed to his 
service.  The Board finds that this evidence is new and 
material, and the claim is reopened.  


Service Connection for a Back Disability

The service medical records show no complaint, diagnosis 
or treatment for a back disorder.  At separation in 
October 1968, clinical evaluation of the spine was normal.  
VA outpatient treatment records show that in May 1977, the 
veteran was being treated for back pain related to a 
suspected ureteral problem.  X-rays showed spina bifida of 
L5 and spondylolysis of L5.  The interspaces were well 
maintained and the vertebral bodies were intact.  

On VA examination in July 1977, the veteran reported that 
he had arthritis in his back and had pain and difficulty 
straightening up.  The examiner found normal curvatures of 
the spine with no tenderness, muscle spasms or lost 
motion.  Neurological examination was normal.  Recurrent 
low back strain was diagnosed.  

On VA examination in December 1994, X-rays showed 
degenerative disc disease at L4-L5 and L5-S1.  Examination 
showed decreased motion, and degenerative disc disease of 
the lumbar spine was diagnosed. 

Private records show that in April 1996, a private 
physician noted that the veteran had chronic sprain/strain 
of the low back.  The examiner stated that the veteran 
reported that he had injured his back and shoulder in 
service.  The examiner opined that the veteran had a low 
back disability that could be totally attributed to his 
service time since there was no history of any injury 
prior to that period.  

The veteran was examined by VA in September 1998.  He 
reported that he had injured his left shoulder in 1964 
prior to service, and that he began to feel increasing 
pain in his back and shoulder during basic training.  He 
stated that he had been treated in service for back 
strain.  After examining the veteran, the examiner opined 
that considering the examination and the history from the 
veteran, the symptoms in his back began in service and are 
service related.  In an addendum written after reviewing 
X-rays, the examiner indicated that the veteran had a back 
strain in service and that current X-rays showed 
degenerative disc disease over the low back area due to 
the normal aging process.  The examiner stated that he did 
not feel that the veteran's current pain was due to a 
strain in service.  

The veteran was examined by VA in August 2000.  He 
reported that he injured his back during basic training in 
the military, and that he was treated with heat, ice pack 
treatment, and an exercise program.  The veteran reported 
that he also experienced pain when he was in Vietnam, but 
did not seek any medical treatment while there or when he 
returned from Vietnam.  The examiner noted that the claims 
file had been reviewed.  After examination, the examiner 
stated that the veteran sustained an injury in basic 
training in 1965, was diagnosed as having lumbosacral 
sprain and treated with heat treatments, ice bags and 
physical therapy.  It was stated that he continued to have 
pain when he was in Vietnam, but did not seek treatment.  
It was stated that on current examination, his back was 
essentially normal except for some discomfort and pain on 
flexion and lateral rotation.  It was stated that there 
were no objective findings over the back or legs.  The 
examiner opined that the back injury the veteran sustained 
in service should heal in a matter of a few weeks to a 
couple of months.  It was noted that prior X-rays had 
shown degenerative disc disease.  It was stated that the 
etiology of the back disorder is due to degenerative disc 
disease, and not related to a service injury, since that 
type of injury should heal itself in a few weeks to a few 
months.  

As noted previously, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Arthritis will be presumed to have been incurred in 
service if manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of section 3.303(d)).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002); see also Savage v. Gober, 10 Vet. App. 
489 (1997).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has 
also held that generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999). See also Rose v. West, 11 Vet. App. 169, 
171 (1998).

The appellant states that while he was in the military, he 
injured his back during basic training in 1965.  The 
appellant contends that thereafter during service and 
following his discharge, he continued to suffer from 
chronic back problems, and that his current back 
complaints are due to his claimed inservice injury.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995). However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The evidence does not show that the appellant 
possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current 
complaints are related to service is not competent 
evidence.  

Initially, the Board would point out that the service 
medical records do not show any treatment for a back 
disability.  The veteran was treated in 1965 for left 
shoulder complaints; however there is no mention of any 
back pathology.  (It is noted that the veteran is 
currently service-connected for a left shoulder 
disability).  In addition, his service separation 
examination report, dated in October 1968, is silent for 
any history of a back problem, and examination of the 
spine was normal.  There is no showing of a back 
disability until 1977, when recurrent back strain was 
diagnosed, many years after service separation.  
Degenerative disc disease was not found until 1994.  

The veteran's contentions, including his hearing testimony 
in July 1995, have been considered.  However, absent a 
showing of an inservice back injury which could be related 
to the veteran's current complaints, or of a finding of 
arthritis to a compensable degree within the first post 
service year, the claim must be denied. 

The Board notes that the veteran was treated for a 
shoulder injury in service and that there are medical 
opinions of record relating the veteran's current 
complaints of a back disability of an inservice back 
injury.  While no back injury was documented, the Board 
will address these opinions.  Specifically, a private 
examiner noted in April 1996 that the veteran's back 
disability was attributable to service.  The record does 
not show that the examiner had the veteran's medical 
records to review.  It appears that the opinion was based 
on the veteran's recitation of his history.  It is noted 
that the reasoning for this finding was that the veteran 
did not have a history of any injury prior to that; 
however, the record clearly documented that he had a 
shoulder injury prior to service.  A physician's opinion 
regarding the etiology of a disorder can be no better than 
the facts alleged by the veteran.  See Black v. Brown, 5 
Vet. App. 178, 180 (1993); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).  This opinion thus relates the 
current back disability to an inservice injury based on 
the veteran's statements and has such as little probative 
value.  

Also of record are two medical opinions by a VA examiner 
in which it is concluded that the veteran's current 
disability is related to his currently diagnosed 
degenerative disc disease caused by aging, and not to an 
inservice injury.  The opinion rendered in an addendum to 
the September 1998 examination was also apparently based 
on a history provided by the veteran, since there is no 
indication that the claims file or any medical records 
were reviewed.  The August 2000 examination report shows 
that the claims file was reviewed by the examiner.  The 
examiner opined that the veteran's disability was not due 
to an injury, but to degenerative disc disease due to 
aging.  Although the examiner reports that the veteran was 
treated during basic training for lumbosacral sprain in 
1965, there is nothing in the service medical records to 
substantiate this.  Be that as it may, the examiner has on 
two occasions stated that the current disability is 
related to aging and not to any incident of service.  
These findings outweigh the private examiner's opinion 
that the current findings are related to an inservice 
injury for which there is no documentation. Thus, even if 
the presence of an injury to the back during service were 
to be established, the weight of the evidence of record 
does not establish that any of the veteran's current 
problems are related thereto, since the more probative 
evidence relates his current back problems to the aging 
process.

The Board finds that based on the documented evidence in 
the file, there is no showing of inservice incurrence of 
or treatment for a back disability, or for arthritis of 
the back within one year of service discharge.  As such, 
there can be no relationship between any current 
disability and service.  

For the foregoing reasons, the Board finds that the 
evidence is against the claim.   The benefit sought on 
appeal is denied.


ORDER

New and material evidence has been received and the claim 
for service connection for a back disability is reopened.

Service connection for a back disorder is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

